DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/01/2022 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 3-5, 12, 15-16, 18, 20-21 and 24-25 and has introduced new claims 27-28.  Claims 1-2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are pending in the application and have been examined.

Claims 1-2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable in view of the amendment and arguments presented on 04/01/2022 and reasons stated in the Office action mailed on 10/04/2021.  In view of the above claim interpretation under 35 USC 112(f), objections to the drawings and rejection of claims detailed in the Office action mailed on 010/04/2021 have been withdrawn. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Peter S. Weissman on 03 June 2022.
The application has been amended as follows: 
In claim 1, line 6, “the interface” has been deleted and --an interface-- has been inserted therein.

Allowable Subject Matter
Claims 1-2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable for reasons stated in the Office action mailed on 10/04/2021, and specifically because prior art of record taken alone or in combination, fails to disclose or render obvious a positioning support for positioning components to be inspected by an optical control apparatus, comprising: a casing base arranged to be indexed and centered on a base of the optical control apparatus, and a sliding base able to slide along an axis "Y" in a plane of the casing base perpendicular to an optical axis, the casing base serving as an interface between the optical control apparatus and the sliding base, in combination with the rest of the limitations of claim 1.

Claims 2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable because they are dependent on claim 1 or an intermediate claim.

Ozeki (U. S. Patent 4,836,667) which is cited in the international application is the closest prior art to the Applicant’s claimed invention.  However, Ozeki does not teach of the casing base serving as an interface between the optical control apparatus and the sliding base.



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886